BAKER, Circuit Judge.
This is an action by plaintiff in error to recover income taxes assessed under the Internal Revenue Act of October 3, 1913 (38 Stat. J67), and paid under protest. After the court had sustained a general demurrer to the declaration, plaintiff in error declined to plead further, and thereupon judgment for costs was entered.
*234In a similar ease between the same parties, involving another trust estate, No. 2743, 268 Fed. 230, herewith decided, the statute is set forth, and the reasons given why the ruling and action of the Treasury Department cannot be upheld.
The judgment is reversed, and the cause remanded for further proceedings in consonance with this opinion.